Case 14-71917-lrc     Doc 70    Filed 10/31/19 Entered 10/31/19 08:48:09             Desc Main
                                Document      Page 1 of 3


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:                                         )
                                               )          CHAPTER     13
LOIS JEANETTE WILLIAMS                         )
                                               )          CASENO. 14.71917-LRC
         DEBTOR                                )
                                               )


                    NOTICE OF DEPOSIT OF UNCLAIMED F'UNDS

        Melissa J. Davey, Standing Chapter 13 Bankruptcy Trustee, files this Notice that she is
remitting the amount of $738.60 to the Registry of the Clerk of the United States Bankruptcy
Court on behalf of Mceachem Park Hoa, P.O. Box 680, Powder Springs, GA30127, related to
Claim No. 12. These funds are being remitted to the Registry because the Creditor has not
claimed the funds.

Dated: 10/31/2019                                                           itted,


                                                          Melissa J. Davey
                                                          Standing Chapter 13 Trustee
                                                          Georgia Bar No. 206310
                                                          260 Peachtree Street, NW Suite 200
                                                          Atlanta, GA 30303
                                                          Telephone: 678-5 10-l 444
                                                          Facsimile: 678-5 1 0-1 450
                                                          mdavey@ 1 3trusteeatlanta. com
Case 14-71917-lrc     Doc 70    Filed 10/31/19 Entered 10/31/19 08:48:09           Desc Main
                                Document      Page 2 of 3


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:                                         )
                                               )           CHAPTER     13
LOIS JEANETTE WILLIAMS                         )
                                               )           CASENO. 14-71917-LRC
         DEBTOR                                )
                                               )


                               CERTIFICATE OF SERVICE

        This is to certiry that I have on this day clectronically filed the foregoing Notice of
Dcposit ol Unclaimed Funds using the Bantruptcy Court's Electronic Case Filing program,
which sends a notice of this document and an accompanying link to this document to the
lbllowing parlies w-ho have appeared in this case under the Bankruptcy Court's Electronic Case
Filing program:

LisaF.Caplan lcaplan@rubinlublin.com,
nbrown@rubinlublin.com;akhosla@rubinlublin.com;mhashim@rubinlublin,com;ruluecf@gmail.com;BK
RL@ecf .courtdrive.com
CraigA Cooper ccooper@semradlaw.com, ganb.couftview@SLFCourtview.com
Kelsey Alexandra Makeever kmakeever@semradlaw.com, ganb,courtview@SLFCourtview.com
Jonathan A. Proctor jproctor@semradlaw.com, ganb.couftview@slfcourtview.com
Chad R. Simon ChadRSimon2l@gmail.com;chadsimonlaw@gmail.com
Chad Ralston Simon Chad@chadsimonlaw.com, chadrsimon2l@gmail.com

         I
         lurther cefiif, that on this day I caused a copy of this document to be served via with
adequate postage prepaid on the following parties set forth below at the address shown for each.


DEBTOR(S):
LOIS JEANETTE WILLIAMS
5505 WIND RIVER LANE
POWDER SPRINGS, GA 30127
Case 14-71917-lrc   Doc 70   Filed 10/31/19 Entered 10/31/19 08:48:09       Desc Main
                             Document      Page 3 of 3




Dated: l0/31/2019                                              submitted,


                                                   Melissa J. Davey
                                                   Standing Chapter 13 Trustee
                                                   Georgia Bar No.206310
                                                   260 Peachtree Street, NW Suite 200
                                                   Atlanta, GA 30303
                                                   Telephone: 678-5 10 - | 444
                                                   Facsimile: 678-5 10-1450
                                                   mdavey@ 1 3 trusteeatlanta.com
